DETAILED ACTION
Responsive to the Applicant reply filed on 11/03/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/03/2021 has been entered. Claims 1-15 have been amended. Claims 16-20 have been newly added.
• The amendments to 2-8, 10-11 and 13-15 has been considered. Therefore, the previous objections set forth in the Non-Final Office Action mailed on 09/02/2021 are withdrawn.
• The newly added Claims 16-17 are being considered on the merits. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
• Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 recites the limitation "the grant identifier".  There is insufficient antecedent basis for this limitation in the claim. For the sole purpose of prior art analysis, examiner has interpreted the limitation to recite as follows “the unique grant identifier” (Emphasis added).
Response to Arguments
Applicants arguments, see independent claims 1, 9 and 12 and Applicant’s Remarks, Page 08-10, have been fully considered.

“Pinski teaches consent records. Pinski at para. [0002]. However, the consent records do not include "a consent indication indicates usages of the customer-consent data record that are designated permissible or impermissible and the customer-consent data record is associated with a particular customer," as claimed by Applicant. Instead, the consent records include consents, or agreements, between an institution and a customer with each consent record providing a specific service from the institution to the consumer. Id. at para. [0002]. Thus, when the institution and the consumer come to an agreement for the institution to provide a service to the consumer, a consent record indicating the consumer's consent to that service (e.g., opening an account, making a money deposit, making a money transfer order) is created. Id. at para. [0002]. In this way, the consent records of Pinski are effectively logs of actions that have been performed (e.g., services provided by the institution to the consumer with the consumer   consent). See, e.g., id. at paras. [0002]-[0007]. Thus, Pinski's consent records do not indicate "usages of the customer-consent data record that are designated permissible or impermissible" as claimed by Applicant”

Examiner has fully considered the argument above but it is not persuasive. The examiner carefully considered the example process 200 of the current application, in Fig. 2, blocks 210-214 stating in paras. 0038-0043, that facilitates the tracking of consented data transactions with customer-consent data records by an agency. The current application states, in para. 0038-0039, “At block 210, the example CM system obtains a request for a data transaction with the customer-consent data record. This request is from a requestor. The customer-consent data record is associated with a particular customer and one or more consent indications that indicate the permissible and/or impermissible usages of that customer-consent data record. The permissible and impermissible usages may be designated by the particular customer. The customer-consent data record that is associated with the particular customer includes sensitive personal information (SPI) that can be used to identify, contact, or locate the particular customer” (Emphasis added). The current application particularly states, in para. 0022, “the identity management 122 may confirm the identity of the requestor 130 as being an entity that is authorized to make such requests. This assures that only authorized entities may access or use the information in the customer-consent data record 112.” For this reason, the examiner may consider the “determining authentication of a user” as the consent indication in the claims. In the previous authenticate the user by any methods commonly used to authenticate an individual” and “Such implementations ensure that the consent records are only disclosed to limited person who are regarded to have the right to access the records” (Emphasis added).  Those emphasized features of the prior art are analogous to the claim limitation, “wherein a consent indication indicates usages of the customer-consent data record that are designated permissible or impermissible and the customer-consent data record is associated with a particular customer” (Emphasis added). For this reasons, the examiner respectfully disagrees with Applicant’s arguments above.
In response to the applicants arguments regarding 
“Particularly, the data flow of Pinski is backwards with respect to Applicant's claimed element. Applicant's claimed element includes an execution instruction that indicates that a requestor executed the granted use of the customer-consent data record in accordance with the consent indication it received. Thus, information is received from a requestor that a requested use has been performed. However, Pinski provides consent record information to the requestor. See Pinski at para. [0065]. Moreover, the information provided by Pinski is not "executed the granted use of the customer-consent data record in accordance with the consent indication," as claimed by Applicant.”

Examiner has fully considered the argument above but it is not persuasive. As depicted in para. 0026, the current application states the customer 110 using the requester 130. Pinski teaches the 3rd party notation system 200 including consumer U/I 210, service representative U/I 220 and consent record DB node 240 (See, Fig. 1 and para. 0041). The examiner iterates that Pinski teaches, in para. 0065, that “The request I/F 241 in the 3rd party notation system 200 accepts and responds to requests for the recorded consent information from the consumer notation U/I 210 or the service representative U/I 220” (Emphasis added). As stated in the previous OC, pp. 04, the examiner interpreted the consumer notation U/I 210, terminal devices or web services, as the requestor 130 of the current application (Emphasis added). In addition to the interpretation in the previous OC, pp. 4 ln.13-21, Pinski explicitly teaches that, “consumer notation U/I 210 includes functionality to grant 3rd-party banks access to the consent record. For example, the consumer notation U/I 210 implemented as a webpage can not only shows the content of the consumer consent record, but can also involve a ‘Disclose’ button. When such a button is clicked by the consumer, the notation U/I 210 requests consent disclosure function 250 to disclose the consumer record. There can be options provided for the consumer to choose the subject to disclosure or to choose the 3rd party bank which are to be granted to access the record” (Emphasis added). Given the broadest reasonable interpretation, the examiner may consider the “Disclose” button as the “execution indication” of the claim. For this reason, the examiner respectfully disagrees with Applicant’s arguments above. 
Conclusion: The combination of Pinski and Awaraji discloses the aforementioned limitations of independent claims 1, 9 and 12 and render the claim limitations obvious before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PINSKI et al. (US 20190087892 A1 hereinafter “Pinski”) in view of Awaraji et al. (US 20140172719 A1 hereinafter “Awaraji”, IDS listed).
Regarding claim 1, (Currently Amended) Pinski discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising instructions to (Fig. 1 and 10): 
obtain a request from a requestor to use a customer-consent data record, wherein a consent indication indicates usages of the customer-consent data record that are designated permissible or impermissible and the customer-consent data record is associated with a particular customer (¶0063-0064, Consumer notation U/I 210 [as a terminal device or a web service, See ¶0055] accepts a consumer request to query consent records related to the consumer. The consumer notation U/I 210 accepts the user personal information as a part of personal information to construct query, and the consumer notation U/I 210 tries to authenticate the user by any methods commonly used to authenticate an individual. Service representative U/I 220 [as an another terminal device or a web service, See ¶0055] accepts inquiries for consent records with some required authentication, which can be implemented through logging-in with account name and password issued by the notation system. Such implementations ensure that the consent records are only disclosed to limited person who are regarded to have the right to access the records for their role in the notation servicer. The inquiries can contain some conditions); 
validate that the requested use of the customer-consent data record is permissible based on the consent indication (¶0063-0064, the consumer notation U/I 210 tries to authenticate the user by one or more methods. Service representative U/I 220 accepts inquiries for consent records with some required authentication, which can be implemented through logging-in with account name and password issued by the notation system); 
based on the validation, grant the requested use of the customer- consent data record to the requestor (¶0063-0064, If any record is found, the consumer notation U/I 210 shows the matched consent record [“grant the requested use of the customer- consent data record”] as shown in FIG. 13. With some required authentication, the service representative U/I 220 constructs a query including the information and forwards the query to consent inquiry function 230. The consent inquiry function 230 executes the query via the consent record DB node 240, gets responses from the DB node 240, and then outputs the result [“grant the requested use of the customer- consent data record”]).
 receive an execution indication from the requestor that the requestor executed the granted use of the customer-consent data record in accordance with the consent indication that the validation is based (¶0065, The request I/F 241 [included in DB node 240 above, See Fig. 10] in the 3rd party notation system 200 accepts and responds to requests for the recorded consent information from the consumer notation U/I 210 or the service representative U/I 220 [“receive an execution indication from the requestor”]; ¶0067, the consumer notation U/I 210 implemented as a webpage can not only shows the content of the consumer consent record, but can also involve a “Disclose” button [“execution indication”]. When such a button is clicked by the consumer, the notation U/I 210 requests consent disclosure function 250 to disclose the consumer record).
According the citation above, the examiner asserts that “the request I/F 241 accepting or responding from the consumer” is analogous to “received an execution indication from the requestor” since the consumer notation U/I 210 or the service representative U/I 220 are terminal devices or web services which may authenticate the representative or customer to grant access to required consent information and show consent information related to the consumer. The consumer notation U/I 210 or the service representative U/I 220 may accepts inquiries or provide accessibility, for example money transfer ordering, order history and log (See Fig. 16-19), to the consent information for appropriate individuals or organizations [or “receiving an execution indication from requestor”, See ¶0055 or ¶0076 for executed the granted use].
Although Pinski illustrates an example of an audit (¶0058), it does not explicitly disclose, “track the granted use of the customer-consent data record to the requestor; and in association with the 
In a same field of endeavor, Awaraji discloses the non-transitory machine-readable storage medium encoded with instructions executable by a processor, wherein track the granted use of the customer-consent data record to the requestor (¶0041, the client's approval/rejection of the request is transmitted back to the trusted information broker as part of Step 16. In Step 17, the service provider is advised of the results of the information request made in Step 14, and is given access to any information to which the service provider has been granted access. In Step 18, the service provider provides services to the client, and captures additional information); 
and in association with the consent indication, store a record of tracked granted use and the received execution indication in an audit log associated with the particular customer (¶0042, Information captured as part of Step 18 can be stored at the trusted information broker, stored at the service provider, distributed in a secure manner across service providers, or any combination thereof; ¶0047-0048, all data maintained by the present invention is permanently stored. Access to certain records may be controlled, and certain records may be marked as inactive or deleted, but the records are preferably never removed. Furthermore, all transactions, such as, but not limited to, data access and data correction requests, and the results thereof, are preferably logged by the trusted information broker, thereby creating an audit trail).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pinski with the teachings of Awaraji to store a record of tracked granted use and the received execution indication in an audit log associated with the particular customer. One of ordinary skill in the art would have been motivated to make this modification because an audit trail capability [“audit log associated with the particular customer”] can be particularly advantageous in implementations of the system in financial and other institutions where access to confidential information. The audit trail feature of the invention [“audit log associated with the particular customer”] may be used to create a log of any parameter associated with a record access transaction or record change transaction (¶0049).

Regarding claim 2, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein the customer-consent data record associated with the particular customer includes sensitive personal information (SPI) that can be used to identify, contact, or locate the particular customer (Pinski: ¶0063, In the 3rd party notation system 200, Consumer notation U/I 210 accepts a consumer request to query consent records related to the consumer [“customer-consent data record associated with the particular customer”]. The consumer notation U/I 210 accepts the user personal information as a part of personal information to construct query, and the consumer notation U/I 210 tries to authenticate the user by one or more methods (e.g., analyzing the user's photo-ID [“identify”], for example, at 900-903 in Fig. 9, the user personal information (user's photo-ID) was created, and validated/authenticated to proceed the consent processing function)).

Regarding claim 5, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein the audit log is an indexed data record containing a history of actions taken that use the customer-consent data record based on usage grants (Pinski: ¶0076, FIG. 19 illustrates an example of a consent activity log, the consent activity log tracks each activity associated with a consumer. The consumer notation U/I 210 and the service representative U/I 220 may have money-transfer history view shown in FIG. 18 and consent activity log shown in FIG. 19 [“indexed data record containing a history of actions”]).

Regarding claim 6, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1 further comprising instructions to: 
receive a request from the particular customer to access or change the customer-consent data record associated with the particular customer (Awaraji: ¶0046, the client initiates a data correction/change request as part of Step 41. In Step 42, the trusted information broker transmits the request to the service provider); 
grant the requested access or change of the customer-consent data record to the particular customer (Awaraji: ¶0046, The grant or denial of the request is transmitted to the trusted information broker as part of Step 43); 
track the granted requested access or change of the customer- consent data record to the particular customer (Awaraji: ¶0041, The client's approval/rejection of the request is transmitted back to the trusted information broker as part of Step 16. In Step 17, the service provider is advised of the results of the information request made in Step 14, and is given access to any information to which the service provider has been granted access. In Step 18, the service provider provides services to the client, and captures additional information); 
store the tracked access or change in the audit log associated with the particular customer (Awaraji: ¶0042, Information captured as part of Step 18 can be stored at the trusted information broker, stored at the service provider, distributed in a secure manner across service providers, or any combination thereof; ¶0047-0048, all data maintained by the present invention is permanently stored. All transactions, such as, but not limited to, data access and data correction requests, and the results thereof, are preferably logged by the trusted information broker, thereby creating an audit trail).
the trusted information broker [or “requestor”] preferably informs the client of the change request status. Clients [or “customer”] can also contact the service provider to negotiate any rejected changes (¶0050).

Regarding claim 7, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1 further comprising instructions to: 
receive a request from a requesting party to access the audit log associated with the particular customer (Pinski: ¶0058, An audit can be requested for a particular account through consumer notation U/I 210, service representative U/I 220. At 920, the consent inquiry function 230 receives request to conduct an audit);
 validate that the requested access to the audit log is permissible by the requesting party (Pinski: ¶0063, the consumer notation U/I 210 tries to authenticate the user by one or more methods); 
grant the requested access to the audit log to the requesting party (Pinski: ¶0064, Service representative U/I 220 accepts inquiries for consent records with some required authentication); 
provide the audit log to the requesting party (Pinski: ¶0058, At 921, the transactions or entries in the blockchain as recorded by consent node DB 240 is compared to the transactions as recorded in the bank core system 140. At 922, inconsistent or non-matching transactions are flagged by the consent inquiry function 230, and can be provided through consumer notation U/I 210 or service representative U/I).

Regarding claim 8, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 7, wherein the requesting party is the particular customer (Pinski: ¶0058, An audit can be requested for a particular account [“particular customer”] through consumer notation U/I 210, service representative U/I 220. At 921, the transactions or entries in the blockchain as recorded by consent node DB 240 is compared to the transactions as recorded in the bank core system 140 [“particular customer” since it is validated after comparing the transactions b/t 3rd party Consent Record DB and Bank Core System]).

Regarding claim 9, Pinski discloses a method comprising (Fig. 1 and 10): 
obtaining a request from a requestor for a data transaction with a customer-consent data record, wherein a consent indication indicates usages of the customer-consent data record that are designated permissible or impermissible, and the customer-consent data record is associated with a particular customer (¶0063-0064, Consumer notation U/I 210 [as a terminal device or a web service, See ¶0055] accepts a consumer request to query consent records related to the consumer. The consumer notation U/I 210 accepts the user personal information as a part of personal information to construct query, and the consumer notation U/I 210 tries to authenticate the user by any methods commonly used to authenticate an individual. Service representative U/I 220 [as an another terminal device or a web service, See ¶0055] accepts inquiries for consent records with some required authentication, which can be implemented through logging-in with account name and password issued by the notation system. Such implementations ensure that the consent records are only disclosed to limited person who are regarded to have the right to access the records for their role in the notation servicer. The inquiries can contain some conditions);
¶0063-0064, the consumer notation U/I 210 tries to authenticate the user by one or more methods. Service representative U/I 220 accepts inquiries for consent records with some required authentication, which can be implemented through logging-in with account name and password issued by the notation system);
based on the validation, granting the requested data transaction to the requestor (¶0063-0064, If any record is found, the consumer notation U/I 210 shows the matched consent record [“grant the requested use of the customer- consent data record”] as shown in FIG. 13. With some required authentication, the service representative U/I 220 constructs a query including the information and forwards the query to consent inquiry function 230. The consent inquiry function 230 executes the query via the consent record DB node 240, gets responses from the DB node 240, and then outputs the result [“grant the requested use of the customer- consent data record”]).
Although Pinski illustrates an example of an audit (¶0058), it does not explicitly discloses, “in association with the consent indication that the validation is based, storing a record of the grant of the data transaction in an audit log associated with the particular customer.”
In a same field of endeavor, Awaraji discloses the method, wherein and in association with the consent indication that the validation is based, storing a record of the grant of the data transaction in an audit log associated with the particular customer (¶0042, Information captured as part of Step 18 can be stored at the trusted information broker, stored at the service provider, distributed in a secure manner across service providers, or any combination thereof; ¶0047-0048, all data maintained by the present invention is permanently stored. Access to certain records may be controlled, and certain records may be marked as inactive or deleted, but the records are preferably never removed. Furthermore, all transactions, such as, but not limited to, data access and data correction requests, and the results thereof, are preferably logged by the trusted information broker, thereby creating an audit trail). 
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pinski with the teachings of Awaraji to store the received execution indication in an audit log associated with the particular customer. One of ordinary skill in the art would have been motivated to make this modification because an audit trail capability [“audit log associated with the particular customer”] can be particularly advantageous in implementations of the system in financial and other institutions where access to confidential information. The audit trail feature of the invention [“audit log associated with the particular customer”] may be used to create a log of any parameter associated with a record access transaction or record change transaction (¶0049).

Regarding claim 10, (Currently Amended) the combination of Pinski and Awaraji discloses the method as recited in claim 9 further comprising: 
receiving an execution indication from the requestor that the requestor executed the granted data transaction in accordance with the consent indication that the validation is based (Pinski: ¶0064-0065, The service representative U/I 220 constructs a query including the information and forwards the query to consent inquiry function 230. The consent inquiry function 230 executes the query via the consent record DB node 240, gets responses from the DB node 240, and then outputs the result. The request I/F 241 [included in 240 above, See Fig. 10] in the 3rd party notation system 200 accepts and responds to requests [“execution indication”] for the recorded consent information from the consumer notation U/I 210 or the service representative U/I 220); 
in association with the consent indication that the validation is based, storing a record of the received execution indication in the audit log (Awaraji: ¶0047-0048, all data maintained by the present invention is permanently stored. All transactions, such as, but not limited to, data access and data correction requests, and the results thereof, are preferably logged by the trusted information broker, thereby creating an audit trail).

Regarding claim 11, it is a method and a non-transitory readable storage medium having a plurality of computer executable instructions that respectively corresponds to claim 7. Therefore, the claims is rejected for at least the same reasons as claim 7.

Regarding claim 12, it is a non-transitory machine-readable storage medium encoded with instructions claim that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons as claim 1.

Regarding claim 15, it is a non-transitory machine-readable storage medium encoded with instructions claim that corresponds to claim 7. Therefore, the claim is rejected for at least the same reasons as claim 7.

Regarding claim 20, (New) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein the audit log includes a history of interactions with the consumer-consent data record and is implemented according to blockchain technology (Pinski: ¶0058, An audit can be requested for a particular account through consumer notation U/I 210, service representative U/I 220, or can be conducted periodically, or can be conducted through any desired implementation. At 920, the consent inquiry function 230 receives request to conduct an audit. At 921, the transactions or entries in the blockchain as recorded by consent node DB 240 is compared to the transactions as recorded in the bank core system 140 [“a history of interactions with the consumer-consent data record”]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PINSKI et al. (US 20190087892 A1 hereinafter “Pinski”) in view of Awaraji et al. (US 20140172719 A1 hereinafter “Awaraji”, IDS listed) as applied to claim 1 above, and further in view of Maxson et al. (US 20120023547 A1 hereinafter “Maxson”), in view of Kragh (US 8464046 B1), in view of Publicover et al. (US 20160253710 A1 hereinafter “Publicover”) in view of Ogilvie et al. (US 20130226949 A1 hereinafter “Ogilvie”).
Regarding claim 3, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein the customer-consent data record associated with the particular customer includes information associated with the particular customer selected from a group consisting of full name, home address, mailing address, billing address, shipping address, email address, identification number, account identifier, passport number, driver's license number, Internet Protocol (IP) number, vehicle registration number, image of face, description of facial features, image of fingerprint, image of handwriting, image of signature, credit card numbers, bank account numbers, digital identity, date of birth, birthplace, genetic information, medical data, telephone number, login or username, gender, race, ethnicity, age, criminal record, online cookie information, web browsing history, place of residence, citizenship, legal status, marital status, social security number, religious preference, sexual orientation, security clearance, mother's maiden name, military records, disability information, biometrics, employment information and history, and some combination thereof (Pinski: Fig. 3, The consent information 300 [“particular customer selected from a group”] can include 310, 320, 330, 340, 350 and 360. The 310, see ¶0044, comprises the proof that can include the signature of the consumer or evidence of validation for the documents regarding a debit-card and personal identification number (PIN). Such proof or evidence can be converted to digital evidence if needed [“identification number, image of handwriting, image of signature, credit card numbers, bank account numbers, digital identity”], and confidential information, and the consumer notation U/I 210, See ¶0063-0064, tries to authenticate the user by one or more methods (e.g., having questions for the consumer name, birthday and any other attributes of the consumer, taking photo of the user, scanning and analyzing the user's photo-ID, taking biometric data such as fingerprints and any other methods commonly used to authenticate an individual according to the desired implementation)[“ image of face, description of facial features, biometrics, date of birth, passport number, driver's license number, age ”]. Service representative U/I 220 accepts inquiries for consent records with some required authentication, which can be implemented through logging-in with account name and password issued by the notation system [“login or username”]. The 320, see ¶0046, comprises personal information that can include the name, birthday, residential address, phone number, e-mail address, social security number or any other identical number on government-issued IDs in accordance with a desired implementation [“full name, home address, mailing address, billing address, shipping address, email address, social security number, passport number, driver's license number, place of residence, telephone number, account identifier”]. The 360 , see ¶0050, comprises the device internet protocol (IP) or other network address, the network device or media access control (MAC) address, the device model number and serial number, or any combinations [“image of fingerprint, Internet Protocol (IP) number”] & Awaraji: ¶0049, confidential information (e.g., credit card numbers, bank account numbers, other account numbers, passwords, personal biographical information, criminal records or other law enforcement records, records of minors, etc.) must, by law, be limited and/or logged [“bank account numbers, criminal record, citizenship, legal status, security clearance”]; ¶0064, a surgeon, in his role as a client, is preferably allowed to view any or all medical records pertaining to himself and his medical history, while the same surgeon is preferably limited to viewing only those medical records to which he has access that pertain to another client [“birthplace, genetic information, medical data”]).
The combination of Pinski and Awaraji may not explicitly teach, but Maxson, which is a same field of endeavor, discloses the customer-consent data record associated with the particular customer includes information associated with the particular customer selected from a group consisting of online cookie information, web browsing history (¶0007, Many online advertising networks, portals, publishers, social networks, and e-commerce sites use cookies to identify users and, often, the preferences or targeting data related to individual users. These cookies have a tremendous value to the web browsing experience, allowing users to return to frequently visited sites where a cookie is used to remember the identity of the user without requiring a log in) [“online cookie information, web browsing history”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Maxson by providing a group consisting of online cookie information, web browsing history. One of ordinary skill in the art would have been motivated to do so because it may allow reducing the volume of paperwork and provide better service for a requester and a provider. The computer system grants or denies access to more restricted records based upon the indication from a user or the requestor.
The combination of Pinski, Awaraji and Maxson may not explicitly teach, but Kragh, which is a same field of endeavor, discloses the customer-consent data record associated with the particular customer includes information associated with the particular customer selected from a group consisting of vehicle registration number (col. 6 ln. 66-col.7 ln.03, This can be attempted using the motor vehicle registration records, such as VIN#, Tag#, or DL #. The vehicle identification number [“vehicle registration number”] is used to query a federated emergency contact registry (for example, NLETS), to obtain the vehicle owner emergency contact name(s) and telephone number(s)).
it may allow reducing the volume of paperwork and provide better service for a requester and a provider. The computer system grants or denies access to more restricted records based upon the indication from a user or the requestor.
The combination of Pinski, Awaraji, Maxson and Kragh may not explicitly teach, but Publicover, which is a same field of endeavor, discloses the customer-consent data record associated with the particular customer includes information associated with the particular customer selected from a group consisting of religious preference, sexual orientation, gender, race, ethnicity, marital status (¶0261, Profile as depicted in FIG. 12 may include information such as the following examples: Gender (1218), Sexual orientation (1218), Religion (1218), Ethnicity (1218), Internet browsing history of pages visited and bookmarks (1226), Marital Status and optionally link to spouse's Profile (1224)) [“religious preference, sexual orientation, gender, race, ethnicity, marital status”]).
Examiner asserts that Publicover discloses many elements already stated above with other prior arts. Please refer to Figure 12 or paragraph 0261 for more details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Publicover by providing a group consisting of religious preference, sexual orientation. One of ordinary skill in the art would have been motivated to do so because it may allow reducing the volume of paperwork and provide better service for a requester and a provider. The computer system grants or denies access to more restricted records based upon the indication from a user or the requestor.
The combination of Pinski, Awaraji, Maxson, Kragh and Publicover may not explicitly teach, but Ogilvie, which is a same field of endeavor, discloses the customer-consent data record associated with ¶0038, “Personal Identifying Information” (PII) means information which identifies, or in context helps substantially to identify, a particular person. Items generally considered PII include, but are not limited to, a person's Full name (if not common), National identification number (e.g., Social Security Number, Military ID number [“Military record”]; ¶0057, Authentication may be done by requesting authentication info 322 in the form of detailed information from A that would not typically be known to others, such as A's mother's maiden name, A's high school name, A's social security number, or the like) [“mother's maiden name”]; ¶0126, a person 104 receives a background report 208 containing background information of another person which includes employment history [“employment information and history”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ogilvie by providing a group consisting of Military record, mother's maiden name and employment information and history. One of ordinary skill in the art would have been motivated to do so because it may allow reducing the volume of paperwork and provide better service for a requester and a provider. The computer system grants or denies access to more restricted records based upon the indication from a user or the requestor.


Claim 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PINSKI et al. (US 20190087892 A1 hereinafter “Pinski”) in view of Awaraji et al. (US 20140172719 A1 hereinafter “Awaraji”, IDS listed) as applied to claim 1 and 12 above, and further in view of Publicover et al. (US 20160253710 A1 hereinafter “Publicover”).
Regarding claim 4, (Currently Amended) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein 
a requested use of the customer-consent data record includes actions performed on or with some portion of the customer- consent data record, the actions are selected from a group consisting of reading, copying, viewing, editing, analyzing, writing, modifying, accessing, sharing, accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, accessing to reduce risk of fraud, gathering metrics, and some combination thereof (Awaraji: ¶0048, With respect to logging data correction transactions, in the case where a service provider refuses to change information in a client's record [“editing, analyzing, writing, modifying, accessing”], the trusted information broker can record the dispute and the differing versions of the record [“reading, copying, viewing, sharing,”]; Pinski: ¶0036, simultaneous generations of transactions can be conducted on the block chain between the banking system and the third party verification system, thereby preventing fraudulent transactions made to the bank core system [“accessing to reduce risk of fraud”]).
The combination of Pinski and Awaraji may not explicitly teach, but Publicover, which is a same field of endeavor, discloses a requested use of the customer-consent data record includes actions performed on or with some portion of the customer- consent data record, the actions are selected from a group consisting of accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics (¶0384, a SyncGroup's authorization may change from its initial setting [“customer-consent data record”] by some form of mutual consent, some of which consent may be offered by default for some members based upon preferences in their own Profile [“customer-consent data record”]; ¶0303. Arkiïs™ Consumers (1560) may choose Profile preferences (1540) [“customer-consent data record”] for Filtering (1550) all Content supplied by Content Providers (1530) through third-party Independent Reviewer Certification (see Section 11—Providing Feedback on Content, Goods, and Services), which may audit such labeling, tagging, and or classifications in return for a portion of Targeted Marketing Content revenues related to the consumption of such Content in some embodiments [“accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics”]; ¶0400, FIG. 22 is an exemplary depiction of a SyncGroup of three individuals coordinated by their mobile phones with targeted advertising delivered to a shared First Device [“accessing for advertising purposes”]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Publicover by providing actions are selected from a group consisting of accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics. One of ordinary skill in the art would have been motivated to do so because targeted Content can be provided in individual and/or group environments. In a group environment, Users and/or Devices can be grouped into a shared advertising group and Targeted Content can be selected based on Profiles of one or more members of the group (Abs.).

Regarding claim 13, (Currently Amended) the combination of Pinski and Awaraji may not explicitly teach, but Publicover, which is a same field of endeavor, discloses the non-transitory machine-readable storage medium as recited in claim 12, wherein the granted data transaction includes actions performed on or with the customer-consent data record (¶0384, a SyncGroup's authorization may change from its initial setting [“customer-consent data record”] by some form of mutual consent, some of which consent may be offered by default for some members based upon preferences in their own Profile [“customer-consent data record”]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Publicover by providing actions are selected from a group consisting of accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics. One of ordinary skill in the art would have been motivated to do so because targeted Content can be provided in individual and/or group environments. In a group environment, Users and/or Devices can be grouped into a shared advertising group and Targeted Content can be selected based on Profiles of one or more members of the group (Abs.).

Regarding claim 14, (Currently Amended) the combination of Pinski and Awaraji may not explicitly teach, but Publicover, which is a same field of endeavor, discloses the non-transitory machine-readable storage medium as recited in claim 12, wherein the granted data transaction is selected from a group consisting of reading, copying, viewing, editing, analyzing, writing, modifying, accessing, sharing, accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, accessing to reduce risk of fraud, gathering metrics, and some combination thereof (Awaraji: ¶0048, With respect to logging data correction transactions, in the case where a service provider refuses to change information in a client's record [“editing, analyzing, writing, modifying, accessing”], the trusted information broker can record the dispute and the differing versions of the record [“reading, copying, viewing, sharing,”]; Pinski: ¶0036, simultaneous generations of transactions can be conducted on the block chain between the banking system and the third party verification system, thereby preventing fraudulent transactions made to the bank core system [“accessing to reduce risk of fraud”]).
The combination of Pinski and Awaraji may not explicitly teach, but Publicover, which is a same field of endeavor, discloses a requested use of the customer-consent data record includes actions performed on or with some portion of the customer- consent data record, the actions are selected from a group consisting of accessing for advertising purposes, accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics (¶0384, a SyncGroup's authorization may change from its initial setting [“customer-consent data record”] by some form of mutual consent, some of which consent may be offered by default for some members based upon preferences in their own Profile [“customer-consent data record”];¶0303. Arkiïs™ Consumers (1560) may choose Profile preferences (1540) [“customer-consent data record”] for Filtering (1550) all Content supplied by Content Providers (1530) through third-party Independent Reviewer Certification (see Section 11—Providing Feedback on Content, Goods, and Services), which may audit such labeling, tagging, and or classifications in return for a portion of Targeted Marketing Content revenues related to the consumption of such Content in some embodiments [“accessing for marketing purposes, accessing to facilitate generating a customized experience for the particular customer, accessing for product or service feedback or surveys, accessing for improving customer service, gathering metrics”]; ¶0400, FIG. 22 is an exemplary depiction of a SyncGroup of three individuals coordinated by their mobile phones with targeted advertising delivered to a shared First Device [“accessing for advertising purposes”]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Publicover by targeted Content can be provided in individual and/or group environments. In a group environment, Users and/or Devices can be grouped into a shared advertising group and Targeted Content can be selected based on Profiles of one or more members of the group (Abs.).


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over PINSKI et al. (US 20190087892 A1 hereinafter “Pinski”) in view of Awaraji et al. (US 20140172719 A1 hereinafter “Awaraji”, IDS listed) as applied claim 1 and further in view of Wiederspohn et al. (US 20190005210 A1 hereinafter “Wiederspohn”).
Regarding claim 16, (New) Although Pinski discloses, respectively in ¶0045 and ¶0064, “The consent information 300 can include the consent ID 310 (e.g., involving a unique number for the consent)” and “the consent records are only disclosed to limited person who are regarded to have the right to access the records for their role in the notation servicer”, the combination does not explicitly teach “granting the requested use of the customer-consent data record to the requestor includes sending a grant to the requestor, the grant including a unique grant identifier” (Emphasis added).
In a same field of endeavor, Wiederspohn discloses the non-transitory machine-readable storage medium as recited in claim 1, wherein granting the requested use of the customer-consent data record to the requestor includes sending a grant to the requestor, the grant including a unique grant identifier (¶0042-0043, the consent 302 may be based on the consent template 132 of FIG. 1. The consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306 [“unique grant identifier”]; ¶0075, at 1025, a copy of the individual consent data record is sent in an event message to notify the 3rd party recipient for a consent event (e.g., creation of the individual consent data record) [“sending a grant to the requestor”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pinski and Awaraji with the teachings of Wiederspohn to sending a grant, including a unique grant identifier, to the requestor. One of ordinary skill in the art would have been motivated to make this modification because an individual consent data record identifies consent given [or identifier] by a data subject to an application system to process data associated with the data subject, such as personal data of the data subject, in association with a functionality of the application system (¶0028). Therefore, the consent data record may be uniquely identified based on a corresponding data subject and computer-implemented application system (¶0019).

Regarding claim 17, (New) the combination of Pinski, Awaraji and Wiederspohn discloses the non-transitory machine-readable storage medium as recited in claim 16, wherein the execution indication includes the unique grant identifier (Pinski: ¶0067, the consumer notation U/I 210 implemented as a webpage can not only shows the content of the consumer consent record, but can also involve a “Disclose” button [“execution indication”]. When such a button is clicked by the consumer, the notation U/I 210 requests consent disclosure function 250 to disclose the consumer record; Wiederspohn: ¶0028, The consent template 132 [analogous to “execution indication”] may be instantiated by the application system 160 when the user 102 accesses the application system 160; ¶0042-0043, the consent 302 [including consent ID “unique grant identifier”] may be based on the consent template 132 of FIG. 1).

Regarding claim 18, (New) the combination of Pinski, Awaraji and Wiederspohn discloses the non-transitory machine-readable storage medium as recited in claim 17, wherein the grant identifier is included in the execution indication to positively and uniquely identify the grant which formed the basis for the granted use of the customer-consent data record (Pinski: ¶0067-0068, the consumer notation U/I 210 implemented as a webpage can not only shows the content of the consumer consent record, but can also involve a “Disclose” button [“execution indication”]. When such a button is clicked by the consumer, the notation U/I 210 requests consent disclosure function 250 to disclose the consumer record [“positively identify the grant”]. The consent disclosure request 500 may contain information to identify the IDs of consent records subject to disclosure or identification information of the consumer, and identification information [analogous to “identifier”] of the 3rd party bank which are to be granted to access the record as illustrated in FIG. 15; Wiederspohn: ¶0028, The consent template 132 [analogous to “execution indication”] may be instantiated by the application system 160 when the user 102 accesses the application system 160; ¶0042-0043, the consent 302 [including consent ID “uniquely identify the grant”] may be based on the consent template 132 of FIG. 1).

Regarding claim 19, (New) the combination of Pinski and Awaraji discloses the non-transitory machine-readable storage medium as recited in claim 16, wherein the unique grant identifier is included in the audit log (Pinski: ¶0058, At 921, the transactions or entries in the blockchain as recorded by consent node DB 240 is compared to the transactions as recorded in the bank core system 140; ¶0068-0069, The consent disclosure function 250 accepts a disclosure request 500, including IDs of consent records [analogous to “unique grant identifier”], shown in FIG. 15, from consumer notation U/I 210. Once the consent disclosure function 250 accepts the request, the consent disclosure function 250 modifies the consent record DB 240 [which considered to be a subject to audit (“audit log”, See ¶0054)]; Wiederspohn: ¶0042-0043, the consent 302 [including consent ID “uniquely identify the grant”] may be based on the consent template 132 of FIG. 1; ¶0079, These components, and the functionality associated with each, may be used by client, server, distributed [analogous to “block-chain”], or peer computer systems).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•  BANNISTER et al. (US 20200219596 A1), SYSTEMS AND METHODS FOR MANAGING PROTECTED INFORMATION ACCESS AND CONSENT TO ACCESS: [0068-0069] a sequence diagram 200 depicting a messaging sequence between services for managing consent and information requests. In particular, messages are passed between a requesting service 202, a consent management service 20. Requesting service 202 transmits to consent management service 204 a message 2.01 requesting a record. In some examples, requesting service 202 may include a translation layer, interface, or integration for adapting a third-party system query into a format and/or protocol suitable for consent management service 204.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493